Title: James Lovell to Abigail Adams, 5 June 1779
From: Lovell, James
To: Adams, Abigail




June 5th. 1779


If at any Time heretofore I have seemed to infringe upon your Prerogatives, I ask your Pardon. It was rash in me to censure you for what Sovereigns do in all Parts of the World. Charging me with being a Flatterer you only exercised the Power of misinterpreting some of my most sincere Sentiments: And I, forsooth, ran into the antiquated Notion of a Distinction between Right and Power.
I smile, however, with myself in a Sort of revengeful Humour, while I consider how You also, like some others born to hold Dominion have been hurried into an Exertion which only tends to discover the Impotence of Might when operating against Integrity. Have you by the Artillery of Misnomer made me resign my affectionate Regard? Have you even deterred me from using Terms suited to my Opinions? No, for I will this Instant stile you “Very amiable Portia.” And having done that Act of Justice to my own Feelings, and furnished You with a Hint for a moralizing Meditation upon the nature of Empire, I proceed to the Business for which I catched up my Pen at first, haunted with the Thought that the booted Bearer would return to me in five Minutes after leaving my Window.
The Box, which Mr. Adams left 20 months ago to the Care of Mr. Sprout’s Sproat’s Family, on the Morning of Sept. 19th., the Era of our Flight to York Town, came Yesterday to my Hand. I found it almost empty, but I imagine just as he parted with it tho contrary to my Expectation. Perhaps he left with you some Memorandum.
I had determined to keep the Box here, and send the Things by Parts, at easy Opportunities, even if they had been more in Number. I have sealed up all the Papers into neat Packets, and forward a Part by the Bearer of this who goes with a Guard. Mr. S. Adams will be on his Way home next Week and a Waggon in Company. You will find the Papers regularly put together which for the most part was easy to be performed, as they were, for the most part, endorsed. The others I so far looked into as would enable me to finish the Arrangement. I might innocently have gone further, with two Packages, I mean those endorsed P. which accompany my Letter. But it happened that I had no Curiosity to satisfy there; and with the others, tho Curiosity at times prompted me, I could not without Guilt indulge it.—Am I right in my Notions of Letter-Peeping? In those Cases where Improprieties of Stile or Sentiment or Secrets intended only for the Eyes of the Correspondent are supposed to be penned, it is criminal to venture. But where there is undoubted Right to expect only the Product of a Pen directed by the Fingers of a virtuous elegant discrete Writer, I hold it lawful, comparatively, to peep; if a man is quite at Leisure, and in danger moreover of running into notorious mischief unless he so employs himself, Curiosity also having at the same Time its stimulating Goads at work upon him.—These six last Lines narrow my System plaguily; I am sure they were not in my Imagination when I was putting together the Letters of Portia, who had more than thrice kindly shown me how she could write, and another Friend shows me weekly what a virtuous Wife will naturally write to her absent Husband. Thus was I without Curiosity in Regard to the two Packages which grounded my Descant upon Letter-Peeping.
If I do not get Opportunity to write somewhat at large to you on the Politics of Europe and the Great House in Chesnut-Street Philadelphia, yet you will not have Reason to regret my Occupations; as Mr. S.A. will in a more pleasing Manner communicate to you more than would be proper for the Pen.

I shall convey under Seal and other Security Mr. Adams’s Letter Book and Accounts.—If he did not settle with the State before he went you had better see how Mr. Dana gave in his Demand, and not descend to Minutenesses such as I remember to have heard my absent Friend say it was unbecoming to be subjected to, and such as you will find by Mr. Avery have not been practiced. Though I am prepared for such a Thing I will not chuse to submit to it.
I will now close my Letter and take a list of the Contents of the Box tho I will not miss sending the one if the other is not ready before the Gentleman calls on me.

Your affectionate humble Servant,
James Lovell

